PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/482,587
Filing Date: 31 Jul 2019
Appellant(s): FICHTNER-PFLAUM, Gerolf



__________________
Clifford A. Ulrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15-Oct-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14-May-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
I.	Independent claims 13-26, 28, 29, 31, 32 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) in view of Heppes et al. (US 6,193,024);
II.	Dependent claims 14-26, 28, 29, 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) in view of Heppes et al. (US 6,193,024);
III.	Dependent claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 26 above, and further in view of Aschoff et al. (US 2015/0184704);
IV.	Dependent claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 13 above, and further in view of Moulinex (GB 2243421);
V.	Dependent claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 13 above, and further in view of Lindner (US 5,421,436).


(2) Response to Argument
I.	Rejection of independent claims 13 and 37 under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) in view of Heppes et al. (US 6,193,024)

Independent claims 13 and 37 are substantially similar, with the only difference being that claim 37 omits the recitation of “a brake pad support” and “a friction plate.”  Neither of these elements are at issue on appeal so Appellant’s arguments and the responses herein apply equally to claims 13 and 37.  
Independent claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) in view of Heppes et al. (US 6,193,024).  Fischer is relied upon as disclosing nearly all of the features recited in claims 13 and 37, except for “each of the projections extending further in a radial direction than in a circumferential direction” (see Final Office Action, dated 14-May-2021, page 4).  The rejection relies upon Heppes for teaching a damping plate having projections extending further in a radial direction than in a circumferential direction (see Final Office Action, dated 14-May-2021, page).  The rejection further states that “[i]t would have been obvious to configure the projections of Fischer to extend further in a radial direction than in a circumferential direction to optimize the resiliency and damping characteristics of the plate for different damping requirements (see e.g. Heppes, col. 4, lines 41-44)” (see Final Office Action, dated 14-May-2021, page 4).  
Appellant argues that the rejection of independent claims 13 and 37 as being unpatentable over Fischer in view of Heppes is improper because:
A.	Fischer discloses that the general “arrangement” of the projections disclosed therein is “critical” and therefore cannot be modified (see Appeal Brief, pages 3-4);

B.	Modifying Fischer in view of Heppes would “would negatively affect the noise-damping characteristics” (see Appeal Brief, page 4); and

C. 	Nothing in Heppes provides a teaching, suggestion or motivation for combining the shape of the projections of Heppes with the device of Fischer (see Appeal Brief, pages 4-5); and



	
	Each of Appellant’s arguments will be addressed in turn below.  
A.	Fischer does not identify the arrangement of the projections as being “critical” and even assuming arguendo that the arrangement of the projections is “critical,” the alleged “critical” features are not being modified

1. 	Fischer does not identify any specific feature of the configuration of the projections as being critical

Appellant argues that “Fischer repeatedly emphasizes the importance and benefits of its particular arrangement of the elevations 10 of the damping plate 9, such that there is no tenable reason or rationale for modifying those elevations 10 as proposed in the Final Office Action.” (See Appeal Brief, page 3).  Appellant further states that “a person of ordinary skill in the art would not be motivate [sic] or have any other tenable reason for modifying the elevations 10, the specific geometry of which, according to Fischer is critical” (see Appeal Brief, page 4). 
	A finding of obviousness is proper if there is “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”  (See MPEP 2142).  Additionally, “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.” (See MPEP 2143.01.I).  
	In the present case, Fischer merely provides a disclosed example amongst the broad disclosure of a damping plate having projections that provides noise-reducing characteristics.  Nowhere does Fischer state that it is necessary or critical to configure the projections exactly as disclosed therein.  Rather, Fischer only makes broad statements of the benefit of the damping plate disclosed therein, wherein the benefit is determined relative to a damping plate that does not have any projections (see e.g. Fischer col. 1, lines 33-68).
	Fischer only states in general terms that “very good damping characteristic are obtained” (see col. 2, lines 12-14), “favorable damping characteristics” (see col. 2, lines 17-19), a “favorable damping see col. 2, lines 23-24), “a favorable spring behavior” (see col. 2, line 25), and a “preferred construction” (see col. 2, line 29).  Fischer does not state that these are the only features that provide the desired damping or spring behavior.  Nor does Fischer identify any unexpected results compared to an alternative construction of the projections.  As such, Fischer only provides a disclosed example or a preferred embodiment and does not identify any of the features as being “critical” as alleged by Appellant.      
Furthermore, Fischer makes no comparison of a damping plate having projections that extend further in a radial direction than in a circumferential direction to a damping plate that has projections that extend in a radial direction equal to or less than in the circumferential direction.  As such, it is impossible to state that the circular projections (i.e. the projections extend in the radial direction the same as in the circumferential direction) of Fischer is a “critical” feature that cannot be modified.
2. 	Even assuming arguendo that Fischer identifies features relating to the projections as being “critical,” these features are not being modified

	Every portion of Fischer cited by Appellant in support of the “criticality” of the “arrangement” of the projections is unrelated to whether the projections extend further in a radial direction than in a circumferential direction.  As such, the alleged “critical” features are not even being modified in view of Heppes.  It is noted here that the only modification of Fischer in view of Heppes is to modify the projections such that they extend further in the radial direction than in the circumferential direction (see Office Action, dated 14-May-2021, page 4).  This modification is possible while maintaining each of the alleged “critical” elements of the projections.  
For example, in support of the “criticality” of the configuration of the projections, Appellant quotes Fischer as stating that “its ‘damping plate or disk significantly reduces the noise produced,’” (see Appeal Brief, page 3, last line to page 4, line 1).  The full relevant quote here is that “[a]ccording to the invention a metallic damping disk with a plurality of elevations is positioned between the armature plate and the magnet body.  This damping plate or disk significantly reduces the noise produced” (see Fischer, 
Appellant further states in support of the “criticality” of the configuration of the projections that Fischer discloses that “it has an adequately [sic] stability under high loads and a long service life” (see Appeal Brief, col. 2, lines 1-2).  The full relevant quote here is that “[A]s the damping disk is made from metal, preferably spring steel, it has an adequate stability under high loads and a long service life” (see Fischer, col. 2, lines 3-6) (emphasis added).  Nothing in this passage is related to the configuration of the projections.  Rather, the relevant feature discussed by Fischer is that “the damping disk is made from metal.”  The modification of Fischer in view of Heppes would maintain the feature of the disk being made of metal.  
Appellant further states in support of the “criticality” of the configuration of the projections that “Fischer additionally describes that ‘[t]ests have revealed that very good damping characteristics are obtained when the protuberances or elevations have a frustum-like construction” (see Appeal Brief, page 4, lines 2-4).  A “frustum” is defined as “the basal part of a solid cone or pyramid formed by cutting off the top by a plane parallel to the base; also: the part of a solid intersected between two usually parallel planes” (see Merriam Webster’s Online Dictionary, https://www.merriam-webster.com/dictionary/frustum).  Since a “frustum” includes “the part of a solid intersected between two usually parallel planes” a “frustum-like construction” does not preclude a projection that extends further in a radial direction than in a circumferential direction.  For example, it is possible to have a rectangular frustum (see e.g. US 2013/0038116, ¶ 0031, “a frustum of a pyramid with rectangular or quadratic base or a frustum of a cone with circular or elliptical base”), or an oval frustum (see e.g. 
Appellant further states in support of the “criticality” of the configuration of the projections that “Fischer additionally describes that . . . the arrangement of the elevations ‘leads to favorable damping characteristics and also to simple manufacture.” (See Appeal Brief, page 4, lines 4-4).  The full relevant quote here is that “the diameter of a top surface of an elevation is approximately ten to twenty times the damping disk thickness.  This leads to favorable damping characteristics and also to simple manufacture by stamping the elevations out of a flat plate.” (See Fischer, col. 2, lines 15-19).  Thus, Fischer is stating that the size of the projection relative to a thickness of the plate is relevant to providing a simple manufacture “by stamping” (e.g. a larger projection is easier to stamp for a given thickness v. a smaller projection).  The relative size of the projections relative to the thickness of the damping plate would be maintained even when the projections are configured to extend further in a radial direction than in a circumferential direction.    
Appellant further states in support of the “criticality” of the configuration of the projections that “Fischer additionally describes that . . . a favorable spring behavior . . . is obtained” (See Appeal Brief, page 4, lines 2-6).  The relevant full quote here is that “[a] favorable spring behavior in the case of a limited axial extension of the damping disk is obtained in that the height of the elevations corresponds to approximately one to two times the damping disk thickness.” (See Fischer, col. 2, lines 25-28) (emphasis added).  This again has nothing to do with the relative dimensions of the projections in the radial and circumferential directions.  The height of the elevations would be maintained even when the projections are configured to extend further in a radial direction than in a circumferential direction.   
Appellant further states in support of the “criticality” of the configuration of the projections that “[a]ccording to Fischer, elevations arranged in concentric circular arcs coaxial to the damping disk axis ‘leads to a uniform distribution, which ensures a uniform damping and shock absorption of the armature see Appeal Brief, page 4, lines 6-9).  This again has nothing to do with the relative dimensions of the projections in the radial and circumferential directions.  The plurality of concentric circular arcs of the projections is maintained even when the projections are configured to extend further in the radial direction than in the circumferential direction.  
In view of the above, nothing cited by Appellant in support of the “criticality” of the “arrangement” of the projections would be affected by the modification of the projections to extend further in the radial direction than in the circumferential direction.   
3.	Fischer does not teach away from the claimed subject matter of the projections extending further in a radial direction than in a circumferential direction

Appellant further argues that because the arrangement of the beads is critical, “Fischer teaches away from that combination and teaches away from the proposed modification of its elevations.” (See Appeal Brief, page 4) (emphasis added). 
A reference teaches away if it criticizes, discredits, or otherwise discourages the solution claimed (See MPEP 2145) (citing in re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).  Furthermore, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” (See MPEP 2123.II).  
In the present case, Fischer does not teach away from the claimed subject matter because it does not even disclose or discuss the claimed subject matter of “projections that extend further in a radial direction than in a circumferential direction,” let alone criticize, discredit, or otherwise discourage the claimed subject matter.  Rather, Fischer only depicts the projections as being circular (see FIG. 2) and is silent regarding the relative dimensions in the radial and circumferential direction.  
Since Fischer does not even disclose or suggest the claimed subject matter, Fischer does not teach away from “projections that extend further in a radial direction than in a circumferential direction.”
The modification of Fischer in view of Heppes would not negatively impact the performance of Fischer

Appellant further argues that “modifying the elevations 10 of the damping disk 9 described by Fischer would negatively affect the noise-damping characteristics.” (See Appeal Brief, page 4).  There is no evidence on the record, however, that the modification of Fischer in view of Heppes would negatively impact the device of Fischer.  
To the contrary, the stated benefit of the device of Fischer is that the “damping plate or disk significantly reduces the noise produced” (see Fischer, col. 1, lines 64-65) and further that the disk “has an adequate stability under high loads and a long service life” (see Fischer, col. 2, lines 5-6).  Similarly, the stated benefit of Heppes is that “the life of the damping plates is substantially increased, and noise and the transmission of vibration is reduced” (see col. 1, line 66 to col. 2, line 1).  Thus, the stated purpose and function of Heppes is entirely consistent with the stated purpose and function Fischer.  There is no evidence that the combination of Heppes with Fischer would negatively impact the performance.  
Furthermore, Heppes explicitly states that “[t]he bead contour, e.g. height, width, radius, and the path of arc of the beads can be adapted to any requirements” (see col. 4, lines 41-44).  Thus, Heppes acknowledges that there is no one configuration of the projections that is superior to another.  Rather, different projection configurations provide different damping/elasticity characteristics that are suitable for different applications.  As such, it would have been obvious to modify Fischer in view of Heppes to optimize the damping plate to and application that has different elasticity and/or damping requirements (e.g. different environment of use, different plate size or shape, different forces that are imparted upon damping plate, different materials of brake housing, different shapes of brake housing).  

The grounds of rejection articulated logical reasoning for combining the teachings of Heppes with Fischer

1. 	Heppes provides an explicit teaching, suggestion, or motivation for combining the shape of the projections disclosed therein with the device of Fischer

Appellant further argues that “[n]othing in [Fischer] constitutes a disclosure, or even a suggestion, that modifying Fischer’s frustum-shaped elevations to extend further in a radial direction than in a circumferential direction might ‘optimize the resiliency and damping characteristics of the plate’ as alleged in the Final Office Action.” (See Amendment, page 4).  
“The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.” (See MPEP, 2142).  While not necessary, obviousness can be established by “[s]ome teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference to combine prior art reference teachings to arrive at the claimed invention.” (See MPEP, 2143.I). 
In the present case, Heppes explicitly teaches that “[t]he bead contour, e.g. height, width, radius, and the path or arc of the beads can be adapted to any requirements” (see Heppes, col. 4, lines 41-44) and that “[t]he shape of the beads is not limited” (see Heppes, col. 4, lines 43-44).  Heppes further states that “the arrangement of the beads not only increases the resilience in one area of the pressure-transferring surface, but it also increases the flexural strength of the damping plate.” (See col. 2, lines 19-22).  Thus, Heppes explicitly recognizes that different braking applications will require different damping requirements and further that the needs of those different damping requirements are met by modifying the shape of the projections.  Heppes therefore provides an explicit teaching, suggestion or motivation for modifying the shape of the projections of Heppes – namely that the different configurations of the projections will provide different damping characteristics that can be applied to different damping requirements.    

2. 	It is obvious to combine the teachings of Heppes with Fischer because the results would have been predictable to one of ordinary skill in the art

	Appellant further states that “the cited portion of Heppes refers to that which ‘can be’ done” and that the relevant inquiry is “whether one of ordinary skill in the art would have been motivated to make the proposed combination” (see Amendment, page 5) (emphasis added).
	However “The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art.” (See MPEP 2143.01.III) (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)) (emphasis added).  Furthermore, “[i]f a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” (See MPEP 2143.01.III) (citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)).
	As an initial matter, it is noted that combination of Heppes with Fischer is not merely a combination that “can be” made.  Rather, Heppes discloses a modification (i.e. changing the projection shape) to achieve a specific goal (i.e. adapting the damping plate to different damping requirements).  Thus, the modification of the projections of Fischer in view of Heppes is not simply a modification that can be done, it is a modification that is explicitly taught as providing the beneficial result of different damping characteristics.  
	Even if Heppes is considered to teach that which “can be” done, the combination would still be obvious because modifying the projections of Fischer to extend further in the radial direction than in the circumferential direction would be entirely predictable.  For example, Heppes teaches that the “raised beads [] increase the resilience” (see col. 3, lines 63-65) of the damping plate and further that “[t]he bead contour, e.g. height, width, radius, and the path or arc of the beads can be adapted to any requirements” (see col. 4, lines 41-43).  Heppes further explicitly states the benefit of such a configuration in that “the life of the damping plates is substantially increased, and noise and the transmission of vibration is reduced.” (See col. 1, line 65 to col. 2, line 1).  As such, the modification of 
At the very least, it would have been obvious to try (see MPEP 2143.E) the shape of the projection disclosed in Heppes for the device of Fischer because (1) there was a recognized need for a damping plate that provides increased lifespan while reducing noise and vibrations (see e.g. Heppes, col. 1, line 65 to col. 2, line 1; Fischer, col. 1, line 64 to col. 2, line 8); (2) there were a finite number of identified predictable configurations of the projections that solved the need of increasing lifespan and reducing noise and vibrations (see Heppes, col. 4, lines 41-44, FIG. 4; see also Fischer, FIG. 2); and (3) there was a reasonable expectation of success in combining the teachings of the shape of the projections of Heppes with Fischer because Heppes is a damping plate used in a braking device and explicitly identifies and recognizes that the damping plate disclosed therein increases lifespan and reduces noise and vibrations.   
3. 	Heppes teaches that the projections provide resiliency to the damping plate, thereby allowing the damping plate to perform a damping function

Appellant further argues that “to the extent that modifying Fischer’s system to include any features of Heppes’s system might ‘optimize the resiliency and damping characteristics of the plate,’ that result would apparently be achieved by providing Heppes’s elastic material 12 in Fischer’s system, as opposed to modifying Fischer’s elevations 10.” (See Appeal Brief, page 6).  
To the contrary, Heppes explicitly teaches that “the arrangement of beads . . . increases the resilience in one area” (see col. 2, lines 19-20), the “raised beads [] increase the resilience” (see col. 3, lines 62-64) and that “[t]he bead contour, e.g. height, width, radius, and the path or arc of the beads can be adapted to any requirements” and that “[t]he shape of the beads 8, 11 is not limited” (see col. 4, lines 41-44).  Thus, Heppes explicitly states that the arrangement of the beads increases the resilience of the damping plate.  The stated reasons for combination rely on teachings that are specific to the beads 
D.	The drawings of Heppes are relied upon for what they would reasonably convey to one of ordinary skill in the art, and are not relied upon for any specific measurements

Appellant further argues that “the Final Office Action’s reliance on the drawings of Fischer and Heppes is improper” because “Heppes does not indicate that its drawings are to scale” and therefore any reliance on the drawings is “engag[ing] in improper measurement and speculative modeling of the Figures of Fischer and Heppes.” (See Appeal Brief, page 7).  
However, “[t]he drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” (See MPEP 2125.I) (emphasis added).  Additionally, "the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.” (See MPEP 2125.II) (citing In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)).   
In the present case, there is no reliance on the drawings for precise measurements.  Rather, as discussed below, the drawings are only relied upon for teaching what one of ordinary skill in the art would have understood from the drawings in view of the corresponding written description, without any precise measurement being necessary.  
With respect to independent claims 13 and 37, Figure 4 of Heppes is relied upon as disclosing a projection that extends further in a radial direction than in a circumferential direction.  This can be readily determined by looking at Figure 4 without any precise measurements.  For example, the embodiment on the left of Figure 4 depicts the projections as having two semi-circular ends connected by two parallel sides having a length.  It is mathematically required that the length in the radial direction (e.g. Lengthradial = (2 x (radius of end semi-circles) + lengthsides)) is longer than the length in the circumferential direction (e.g. Lengthcircumferential = (2 x (radius of end semi-circles))).  Additionally, the 
In view of the above, it is respectfully requested that the rejection of independent claims 13 and 37 be maintained.       
II.	Rejection of dependent claims 15-18, 22, 23, 35 and 36 under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) in view of Heppes et al. (US 6,193,024)

Regarding dependent claims 15-18, 22, 23, 35 and 36, Appellant argues that “the Final Office Action again engages in improper ‘speculative modeling premised on unstated assumptions in’ the Figures of Fischer and Heppes, since it is impossible to ascertain whether the features of claims 15, 16, 18, 22, 23, 35 and 36 are disclosed by the cited Figures of Fischer and Heppes without improperly undertaking measurements of those Figures” (see Appeal Brief, page 7).  
However, “[t]he drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” (See MPEP 2125.I) (emphasis added).  Additionally, "the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.” (See MPEP 2125.II) (citing In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)).   
In the present case, there is no reliance on the drawings for “precise proportions.”  Rather, as discussed below, the drawings are only relied upon for teaching what one of ordinary skill in the art would have understood from the drawings in view of the corresponding written description, without any precise measurement being necessary.  
With respect to claim 15, Appellant argues that it is improper to rely on the drawings of Fischer as disclosing “a subset of the projections are evenly spaced apart from each other in the circumferential direction” (see Appeal Brief, page 6).  As shown in Figure 2 if Fischer, it can be readily ascertained that the projections (10) are evenly spaced, even without relying on “precise measurements.”  Furthermore, the written description states that “the elevations are arranged in concentric circular arcs” which leads uniform distribution” of the projections (see col. 2, lines 29-34) (emphasis added).  Thus, one of ordinary skill in the art would have reasonably concluded that at least a subset of the drawings are evenly spaced.  
With respect to claim 16, Appellant argues that it is improper to rely on the drawings of Heppes as “disclosing projections having a constant width measured in a tangential direction” (see Appeal Brief, page 6).  Heppes, however, discloses projections (11a) (see FIG. 4, left half) having two substantially parallel sides, and further that these two parallel sides extend parallel to a radial line.  One of ordinary skill in the art would understand such a projection to have a constant width, especially when compared to the embodiment shown in the right half of Figure 4 which unequivocally depicts projections having an increasing width.  
With respect to claims 17 and 18, Appellant argues that it is improper to rely on the drawings of Heppes as disclosing “projections having a width increasing monotonically with increasing radial distance.”  The embodiment shown in the right half of Figure 4 of Heppes, however, depicts projections that are in direct contact with each other.   Heppes further states that “[t]he beads 11b can also directly contact each other as showing the right half of FIG. 4” (see col. 4, lines 30-32).  For a projection to be in contact with an adjacent projection along a radially extending line as shown in the right half of FIG. 4 of Heppes, each projection by necessity must have a “monotonically increasing width” to remain in contact with an adjacent projection.  This basic geometry would have been understood by one of ordinary skill in the art.  
With respect to claims 22 and 23, Appellant argues that “it is impossible to ascertain whether the features of claims . . . 22 and 23 . . . are disclosed by the cited Figure[] of . . . Heppes without improperly undertaking measurements of those Figures.  Claims 22 and 23, however, do not recite any specific dimensions.  Rather, the claims only recite general configurations of the projections and not any precise dimensions.  For example, claims 22 and 23 recites “each of the projections, in a circumferential 
With respect to claims 35 and 36, Appellant argues that it is improper to rely on the drawings of Fischer as disclosing “a damping plate having a substantially constant thickness and a thickness of a damping plate, measured in an axial direction, is independent of a radial distance and a circumferential angle” (see Appeal Brief, page 6).  The drawings, however, show the damping plate as a sheet, and the written description of Fischer discloses that “[i]t has proved adequate to make the damping disk from a 0.1 to 0.3 mm steel sheet” (see col. 2, lines 35-36).  A “sheet” would be understood by one of ordinary skill in the art as having a substantially constant thickness.  As such, one of ordinary skill in the art would understand that the damping plate has a constant thickness, independent of a radial distance and a circumferential angle.  
III.	Rejection of dependent claim 27 under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 26 above, and further in view of Aschoff et al. (US 2015/0184704)

Appellant does not separately argue the subject matter of dependent claim 27.  As such, claim 27 stands or falls with claims 13 and 26.
IV.	Rejection of claim 30  under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 13 above, and further in view of Moulinex (GB 2243421)

Appellant does not separately argue the subject matter of dependent claim 30.  As such, claim 30 stands or falls with independent claim 13.
V.	Rejection of claims 33 and 34 under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,274,290) and Heppes et al. (US 6,193,024), as applied to claim 13 above, and further in view of Lindner (US 5,421,436).

Appellant does not separately argue the subject matter of dependent claims 33 and 34.  As such, claims 33 and 34 stand or fall with independent claim 13.
    
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                         

                                                                                                                                                                               Conferees:

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657          
                                                                                                                                                                                              /RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.